FOSTER, Justice.
Appellant was indicted, tried and convicted in the Circuit Court of Calhoun County of carnal knowledge of a girl under twelve years of age, and his punishment was fixed at twenty-five years imprisonment in the State penitentiary.
The indictment is in proper form and charges carnal knowledge, or abuse in the attempt to carnally know a girl under twelve years of age. The record shows due arraignment and plea of “not guilty.”
The verdict of the jury was “We the jury find the defendant guilty as charged in the indictment and fix his punishment at imprisonment in the State penitentiary for twenty-five years.” The verdict of the jury being considered by the court, de*126fendant was found guilty as charged, and his sentence was duly pronounced pursuant thereto.
There is no compliance with the requirements of sections 827(1), et seq., Title 7, Code Pocket Part, nor with Supreme 'Court Rule 48, Title 7, Code, Appendix.
With no evidence before the ■court our consideration of necessity is confined to matters contained in the record proper.
It results that the judgment of the circuit court must stand affirmed.
Affirmed;
LIVINGSTON, LAWSON and STAKE-LY, JJ., concur.